Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered June 18, 2001, convicting him of criminal possession of a controlled substance in the fifth degree and unlawful possession of marijuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the prosecutor’s allegedly improper comments during summation require reversal is unpreserved for appellate review since the defendant failed to raise any objection to the comments at trial (see People v Anderson, *60224 AD3d 460 [2005], lv denied 6 NY3d 831 [2006]; People v Williams, 303 AD2d 772 [2003]). In any event, the challenged remarks either constituted fair comment on the evidence or were permissive responses to the defense counsel’s summation {see People v Ashwal, 39 NY2d 105, 109-110 [1976]; People v Ingram, 205 AD2d 801 [1994]; People v Johnson, 154 AD2d 618 [1989]). Krausman, J.P., Luciano, Fisher and Dillon, JJ., concur.